DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aaron Davis on 4/11/2022.
The application has been amended as follows: 

(Currently Amended) A multiplexer for filtering radio frequency signals, the multiplexer comprising:
a first acoustic wave filter including a first acoustic resonator on a first die and a second acoustic resonator on a second die, the first acoustic resonator being electrically connected to the second acoustic resonator via a transmission line, the first acoustic wave filter including a single series acoustic resonator on the second die, the single series acoustic resonator of the first acoustic wave filter on the second die being the second acoustic resonator
[[an]] a second acoustic wave filter coupled to the first acoustic wave filter at the common node, the second acoustic wave filter including both a plurality of series acoustic resonators same second die.

(Original) The multiplexer of claim 1 further comprising an additional acoustic wave filter coupled to the common node, the additional acoustic wave filter including a third acoustic resonator on the second die.

(Original) The multiplexer of claim 2 wherein the additional acoustic wave filter further includes a fourth acoustic resonator on a third die, the third acoustic resonator coupled to the fourth acoustic resonator via a second transmission line.

(Original) The multiplexer of claim 1 further comprising a switch coupled between the second acoustic resonator and the common node.

(Original) The multiplexer of claim 1 wherein the second acoustic resonator is coupled to the common node without an intervening switch.

(Original) The multiplexer of claim 1 wherein the common node is on the second die.

(Currently Amended) The multiplexer of claim 1 wherein all acoustic resonators of the second acoustic wave filter are on the second die.

(Previously Presented) The multiplexer of claim 1 wherein the first acoustic resonator is a series resonator.

(Previously Presented) The multiplexer of claim 1 wherein the first acoustic resonator is a shunt resonator.

(Currently Amended) The multiplexer of claim 1 wherein the first acoustic wave filter further includes a third acoustic resonator on the second die, and the third acoustic resonator is shunt resonator.

(Original) The multiplexer of claim 1 wherein the first acoustic resonator is a surface acoustic wave resonator.

(Original) The multiplexer of claim 1 wherein the first acoustic resonator is a bulk acoustic wave resonator.

(Original) The multiplexer of claim 1 wherein the first acoustic resonator and the second acoustic resonator are the same type of acoustic resonator.

(Original) The multiplexer of claim 1 wherein the first acoustic resonator and the second acoustic resonator are surface acoustic wave resonators.

(Original) The multiplexer of claim 1 wherein the first acoustic resonator and the second acoustic resonator are bulk acoustic wave resonators.

(Previously Presented) The multiplexer of claim 1 wherein the second acoustic resonator is a surface acoustic wave resonator.

(Currently Amended) A multi-chip module comprising:
a multiplexer including a first filter and a second filter coupled to the first filter at a common node, the first filter including a first acoustic resonator on a first die and a second acoustic resonator on a second die, the first acoustic resonator being electrically connected to the second acoustic resonator via a transmission line, the first filter including a single series acoustic resonator on the second die, the single series acoustic resonator of the first filter on the second die being the second acoustic resonator node via the transmission line and the second acoustic resonator, the second filter including both a plurality of series acoustic resonators same second die, and the first die and the second die being positioned on a substrate; and
a radio frequency amplifier die positioned on the substrate, the radio frequency amplifier die including a radio frequency amplifier operatively coupled to the first filter.

(Original) The multi-chip module of claim 17 wherein the radio frequency amplifier is a low noise amplifier.

(Original) The multi-chip module of claim 18 wherein the radio frequency amplifier die further includes a second low noise amplifier operatively coupled to the second filter.

(Currently Amended) A wireless communication device comprising:
a multiplexer including a first filter and a second filter coupled to the first filter at a common node, the first filter including a first acoustic resonator on a first die and a second acoustic resonator on a second die, the first filter including a single series acoustic resonator on the second die, the single series acoustic resonator of the first filter on the second die being the second acoustic resonator both a plurality of series acoustic resonators same second die;
an antenna operatively coupled to the common node;
a radio frequency amplifier operatively coupled to the first filter, the radio frequency amplifier configured to amplify a radio frequency signal; and
a transceiver in communication with the radio frequency amplifier.
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding Claim 1, Penunuri, Elbrecht, and Hey-Shipton do not teach, alone nor in combination, a first acoustic wave filter including a first acoustic resonator on a first die and a second acoustic resonator on a second die, the first acoustic resonator being electrically connected to the second acoustic resonator via a transmission line, the first acoustic wave filter including a single series acoustic resonator on the second die, the single series acoustic resonator of the first acoustic wave filter on the second die being the second acoustic resonator, and the first acoustic resonator being connected to a common node via the transmission line and the second acoustic resonator; and
a second acoustic wave filter coupled to the first acoustic wave filter at the common node, the second acoustic wave filter including both a plurality of series acoustic resonators and a plurality of shunt acoustic resonators on the same second die.
Claims 17 and 20 are allowable for similar reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648